Citation Nr: 1432980	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1963 to September 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from an Order of the United States Court of Appeals for Veterans' Claims (Veterans' Court).  The appeal originates from an October 2008 rating decision of the RO in Muskogee, Oklahoma.

In a decision dated in March 2013, the Board denied an initial rating for PTSD in excess of 50 percent.  The Veteran appealed that decision to the Veterans' Court.  In an Order dated in September 2013, pursuant to a Joint Motion for Remand, the Veterans' Court vacated the Board's March 2013 decision and remanded this issue back to the Board for development consistent with the Joint Motion.

In March 2013, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus, and the issue of TDIU entitlement to the Appeals Management Center (AMC) for additional evidentiary development.  To date, the AMC has apparently not completed development of those issues as the requested readjudication of the remanded issues has not been accomplished.  The remanded issues are not subject to the Joint Motion or Order of the Veterans' Court as no decision had yet been rendered by the Board.  A separate decision on the remanded issues will be promulgated upon the completion of the Board's remand instructions.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.


REMAND

The Joint Motion stipulates that the Board did not adequately address whether the Global Assessment of Functioning (GAF) scores assigned in a September 2008 private psychological evaluation (GAF of 40) and in an August 2010 VA examination (GAF of 42) support entitlement to a disability rating in excess of 50 percent for PTSD.  The Board finds that a medical opinion addressing this question would be of great benefit to the Board.  The Board also notes that the most recent VA examination was conducted four years ago.  While the Veteran has submitted a vocational assessment dated April 3, 2014, the Board finds that an updated comprehensive examination specifically addressing the current social and occupational impairment resulting from the service-connected psychiatric disability is necessary to resolve the appeal.  

The Board notes that several issues, including TDIU entitlement have been separately remanded to the AMC (March 2013 remand).  The RO should coordinate with the AMC to the extent necessary and possible in completing these remand instructions.  

Accordingly, this issue is REMANDED to the RO for the following action:

1.  The Veteran should be afforded an examination to determine the manifestations and severity of his service-connected psychiatric disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

In addition to providing current findings applicable to the rating schedule for psychiatric and mental disabilities, the examiner is asked to provide an opinion regarding the GAF scores of 40 and 42 assigned in the September 2008 private psychological assessment and the August 2010 VA examination, respectively.  Based on these scores and the other information in the claims file, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's service-connected psychiatric disability has resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, or has resulted in total occupational and social impairment during any time pertinent to his June 2008 claim?  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. D. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

